In a child visita*620tion proceeding pursuant to Family Court Act article 6, the petitioner father appeals, as limited by his brief, from so much of an order of the Family Court, Suffolk County (Freundlich, J.), dated July 31, 1997, as, after a hearing, granted his petition for visitation with his son James only to the extent of directing supervised visitation, subject to certain conditions.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
It is within the sound discretion of the court to determine whether visitation should be supervised (see, Matter of Neuman v Neuman, 243 AD2d 481). The Family Court did not improvidently exercise its discretion in this case. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.